Citation Nr: 1428675	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-23 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to November 1976.  Additionally, he had service in the Reserves.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied service connection for a low back disability finding that the evidence did not show that a current back disability was related to service.  

2.  Evidence received since the March 2004 rating decision includes a December 2008 letter from the Veteran's VA treating clinician indicating that his current back disability could be related to his service injury.  

3.  The new evidence, showing a possible nexus between the Veteran's current back disability and service, raises a reasonable possibility of substantiating the claim of service connection for a low back disability.   


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of service connection for a low back disability was previously denied in a March 2004 rating decision on the basis that the evidence, including  VA examination reports, showed that the Veteran's current low back disability was not related to service.  The December 2008 VA clinician's letter was not previously of record.  Presuming its credibility for the limited purpose of establishing whether new and material evidence has been received, this evidence indicates that the current disability is related to service and as such, raise a reasonable possibility of substantiating the claim of service connection for a low back disability.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that for the limited purpose of establishing whether new and material evidence has been submitted, the evidence is to be presumed credible).  Accordingly, the claim is reopened. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for  a low back disability is granted.



REMAND

The Veteran contends that his current low back disability is related to service, specifically to an in-service injury in July 1993.  Service treatment records confirm that in July 1993 that the Veteran developed back pain while lifting a trailer during active duty for training.  Other relevant evidence shows that in December 1999, the Veteran injured his back at work.  

As to the etiology of any current disability, an October 2003 VA examiner indicated that he could not determine whether the Veteran's current back disability was due to hi in-service injury or his injury at work.  A January 2004 VA examiner reiterated the October 2003 VA examiner's finding that it was not clear whether the Veteran's current problems were incurred in service as there were no records from the 1993 training.  The examiner acknowledged, however, that the Veteran may have had an exacerbation of his 1993 back injury.  In February 2004, the October 2003 VA examiner provided an addendum to his original report.  He opined that the Veteran's low back disability was not likely due to service, and cited to the Veteran's history of recent falls in 1999.  As noted above, in a December 2008 letter, the Veteran's VA treating clinician indicated that his current back disability could be related to his service injury.  

The Board finds that the record is currently insufficient to make a decision in this case.  Crucially, it does not appear that any of the clinicians provided opinions based on review of the record.  The basis of the January 2004 examiner's conclusion was the lack of service documentation.  In this regard, there are multiple service treatment records detailing the Veteran's problems with his back during service.  Therefore, on remand, the Veteran must be afforded another examination, based on review of the claims files, to determine the nature and etiology of his current disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 


Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current low back disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any current low back disability had its onset in service, or is otherwise related to the Veteran's military service, to include the 1993 in-service accident.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


